        Case 19-24360                        Doc 13             Filed 08/31/19 Entered 08/31/19 23:21:50                       Desc Imaged8/28/19 1:31PM
 Fill in this information to identify your case:
                                                                Certificate of Notice Page 1 of 7
 Debtor 1               Michael O Wiley
                              First Name            Middle Name           Last Name
 Debtor 2            Kendra (2) K Wiley
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$650.00 per Month for 36 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                    Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 19-24360                        Doc 13             Filed 08/31/19 Entered 08/31/19 23:21:50                      Desc Imaged8/28/19 1:31PM
                                                                Certificate of Notice Page 2 of 7
 Debtor                Michael O Wiley                                                           Case number
                       Kendra (2) K Wiley

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $23,400.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                       Amount of claim        Interest rate      Monthly plan      Estimated total
                                                                                                                payment           payments by trustee
                                     2012 Dodge Grand
 Overland Bond                       Caravan                          $17,510.00                   6.00%              $364.93                       $20,071.15
                                                                                                                Disbursed by:
                                                                                                                   Trustee
                                                                                                                   Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

Official Form 113                                                              Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case 19-24360                        Doc 13             Filed 08/31/19 Entered 08/31/19 23:21:50                     Desc Imaged8/28/19 1:31PM
                                                                Certificate of Notice Page 3 of 7
 Debtor                Michael O Wiley                                                         Case number
                       Kendra (2) K Wiley


4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan payments; and
             during the plan term, they are estimated to total $2,340.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 10.00 % of the total amount of these claims, an estimated payment of $ 12,608.70, .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00            .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.

Official Form 113                                                            Chapter 13 Plan                                                  Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
        Case 19-24360                        Doc 13             Filed 08/31/19 Entered 08/31/19 23:21:50                Desc Imaged8/28/19 1:31PM
                                                                Certificate of Notice Page 4 of 7
 Debtor                Michael O Wiley                                                             Case number
                       Kendra (2) K Wiley

              entry of discharge.
              other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 1. Overland Bond (2012 Dodge Grand Caravan) shall receive preconfirmation adequate protection payments in the amount
 of $50.00 per month.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Michael O Wiley                                                  X /s/ Kendra (2) K Wiley
       Michael O Wiley                                                       Kendra (2) K Wiley
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            August 28, 2019                                        Executed on      August 28, 2019

 X     /s/ David M. Siegel                                                    Date     August 28, 2019
       David M. Siegel
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                            Chapter 13 Plan                                           Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
        Case 19-24360                        Doc 13             Filed 08/31/19 Entered 08/31/19 23:21:50                Desc Imaged8/28/19 1:31PM
                                                                Certificate of Notice Page 5 of 7
 Debtor                Michael O Wiley                                                         Case number
                       Kendra (2) K Wiley

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $20,071.15

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $6,340.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $12,588.85

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                  +                                       $0.00


 Total of lines a through j                                                                                                                  $39,000.00




Official Form 113                                                            Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
          Case 19-24360            Doc 13       Filed 08/31/19 Entered 08/31/19 23:21:50                         Desc Imaged
                                                Certificate of Notice Page 6 of 7
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-24360-TAB
Michael O Wiley                                                                                            Chapter 13
Kendra K Wiley
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: ldavis                       Page 1 of 2                          Date Rcvd: Aug 29, 2019
                                      Form ID: pdf001                    Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 31, 2019.
db/jdb         +Michael O Wiley,    Kendra K Wiley,    7029 S Prairie Ave,    Unit 2N,    Chicago, IL 60637-4631
28150786        CB/Lane Bryant,    PO Box 337001,   NorthGlenn, CO 80233-7001
28150788        City of Chicago Dept. of Revenue,    Camera Enforcement Violation,     PO Box 88292,
                 Chicago, IL 60680-1292
28150789       +City of Chicago Parking,    Department of Finance,     P. O. Box 6330,    Chicago, IL 60680-6330
28150793        First Premier,    3820 N. Louise Ave.,    Sioux Falls, SD 57107-0145
28150794        Lvnv Funding,    C/o Resurgent Capital Services,     Greenville, SC 29602
28150797        Pay Day Loan,    724 W Washington Blvd,    Suite 1,    Chicago, IL 60661-2106
28150798       +Secretary of State,    Attn: Bankruptcy Department,     PO Box 7848,   Madison, WI 53707-7848
28150799        Secretary of State License Renewal,     3701 Winchester Road,    Springfield, IL 62707-9700
28150800       +Short Term Loans, LLC,    1202H W. 75th Street,     Downers Grove, IL 60516-4268
28150802       +Usdoe/glelsi,    2401 International Lane,    Madison, WI 53704-3121

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28150780       +E-mail/Text: Harris@ebn.phinsolutions.com Aug 30 2019 01:41:48      Arnold Scott Harris, P.C.,
                 111 W. Jackson Blvd. Ste. 600,   Chicago, IL 60604-3517
28150781        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Aug 30 2019 01:35:52      Cap One,
                 15000 Capital One Dr,   Richmond, VA 23238
28150785        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Aug 30 2019 01:40:19      CB/King Size,
                 PO Box 182121,   Columbus, OH 43218-2121
28150787        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Aug 30 2019 01:40:20      CB/Roamans,
                 PO Box 182789,   Columbus, OH 43218-2789
28150782       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Aug 30 2019 01:36:32      Cap One,
                 10700 Capital One Way,   Richmond, VA 23060-9243
28150783       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Aug 30 2019 01:35:52      Capital One,
                 Po Box 30281,   Salt Lake City, UT 84130-0281
28150784       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Aug 30 2019 01:40:19      Cb/Fllbty,    Po Box 182789,
                 Columbus, OH 43218-2789
28150790        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Aug 30 2019 01:40:19      Comenity Bank/LNBRYANT,
                 PO Box 182789,   Columbus, OH 43218-2789
28150791       +E-mail/PDF: creditonebknotifications@resurgent.com Aug 30 2019 01:36:35       Credit One,
                 Bankrupcty Department,   PO Box 98873,   Las Vegas, NV 89193-8873
28150792       +E-mail/PDF: pa_dc_ed@navient.com Aug 30 2019 01:35:56     Dpt Ed/navi,    Po Box 9635,
                 Wilkes Barre, PA 18773-9635
28150795       +E-mail/Text: bankruptcy@sccompanies.com Aug 30 2019 01:41:51      Montgomery Wards,
                 1112 7th Ave.,   Monroe, WI 53566-1364
28150796       +E-mail/Text: robert@overlandbond.com Aug 30 2019 01:41:36      Overland Bond,    4701 W Fullerton,
                 Chicago, IL 60639-1899
28150801       +E-mail/Text: tidewaterlegalebn@twcs.com Aug 30 2019 01:39:59      Tidewaterfin,
                 6520 Indian River Rd,   Virginia Beach, VA 23464-3439
                                                                                              TOTAL: 13

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 31, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 28, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 2 Kendra K Wiley davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel   on behalf of Debtor 1 Michael O Wiley davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
        Case 19-24360      Doc 13    Filed 08/31/19 Entered 08/31/19 23:21:50            Desc Imaged
                                     Certificate of Notice Page 7 of 7


District/off: 0752-1         User: ldavis                Page 2 of 2                   Date Rcvd: Aug 29, 2019
                             Form ID: pdf001             Total Noticed: 24


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
